       Case 1:16-cv-12383-IT Document 151 Filed 11/10/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
                            EASTERN DIVISION


SABA HASHEM, Individually and              }
Derivatively on behalf of                  }
D'ANGELO & HASHEM, LLC                     }
     Plaintiffs                            }       CIVIL ACTION NO:
                                           }       1:16-CV-12383-IT
v.                                         }
                                           }
STEPHEN L. D'ANGELO                        }
D'ANGELO LAW GROUP, LLC, and               }
nominally, D'ANGELO & HASHEM, LLC          }
     Defendants                            }
                                           }

                            WEEKLY STATUS UPDATE

TO: JUDGE INDIRA TALWANI:

     NOW comes the undersigned, pursuant to Doc. No. 149, in which

counsel was ordered to provide weekly updates to this Court on the status

of his representation of Stephen L. D’Angelo and D’Angelo Law Group,

LLC. On Wednesday, November 7, 2018, I sent an email to Stephen D’Angelo

seeking confirmation and clarification of my role as defense counsel.

To date, I have received no response.           The undersigned is willing and

able to continue as defense counsel in this case but at present is

uncertain about his status.




Dated: 11-10-18                    /s/ William J. Amann
                                   William J. Amann, Esq.
                                   MA BBO # 648511
                                   Braucher & Amann, PLLC
                                   54 Market Street
                                   Manchester, NH 03101
                                   603-486-1530
                                   wamann@ba-lawgroup.com




                                  Page 1 of 2
        Case 1:16-cv-12383-IT Document 151 Filed 11/10/18 Page 2 of 2



                            CERTIFICATE OF SERVICE


      I hereby certify that on the date indicated below, a copy of the foregoing
was served upon all registered users in this case via CM/ECF, e-mail, or first-
class mail to the following parties:


Dated: 11-10-2018                           /s/   William J. Amann

Albert L. Farrah
One Washington Mall
5th floor
Boston, MA 02108

Mernaysa Rivera-Bujosa
Rivera Bujosa Law PC
Shipway Place
Unit C2
Charlestown, MA 02129

Stephen D'Angelo, Esq.        sld@lawyeradvocates.com
88 Crawford Road
Chester NH United States




                                   Page 2 of 2
